 Case: 4:18-cr-00155-AGF Doc. #: 81 Filed: 08/07/19 Page: 1 of 2 PageID #: 285



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                      v.                             )      4:18-CR-155 AGF (NCC)
                                                     )
HARLEY POSPISIL,                                     )
                                                     )
                              Defendant.             )

                    MOTION TO RECONSIDER DETENTION ORDER

       Comes now Joseph M. Hogan, attorney for defendant, Harley Pospisil and requests this
Honorable Court reconsider its motion to detain the defendant. In support of said request the
defendant states as follows:

        On September 21, 2018, United States Magistrate Judge, Nannette A. Baker issued an
order to detain the defendant pending trial. This order was the result of the defendant’s previous
attorney, Felicia Jones, filing of a Motion to Surrender and be Removed from Bond on
September 19, 2018. The defendant had previously been given a bond review hearing on August
15, 2018, where he was reminded to abide by the conditions of his bond. Specifically, he was
told to attend and participate in recommended counseling.

        The defendant did not believe and continues to not believe that the Court should order
him to participate in counseling, as a condition of bond, when he is presumed innocent of all
charges. The defendant had expressed this opinion to his previous attorney, Felicia Jones, and
requested she file a motion with the court, asking to modify conditions of his bond by
eliminating the counseling requirement. The defendant mistakenly believed that Ms. Jones had
filed his requested motion and that he was no longer required to attend counseling sessions as a
condition of his bond.

        The defendant had previously attended every required court date and meeting with his
pretrial services officer and did not engage in any criminal activity while on bond.


        WHEREFORE, the defendant requests this Honorable Court reconsider its order to detain
and release the defendant on bond.


                                                            Respectfully submitted,
  Case: 4:18-cr-00155-AGF Doc. #: 81 Filed: 08/07/19 Page: 2 of 2 PageID #: 286



                                                                        /S/ Joseph M. Hogan
                                                                       Joseph M. Hogan, 47008MO
                                                                       Attorney for Defendant
                                                                       7751 Carondelet, Ste. 700
                                                                       Clayton, Missouri 63105
                                                                       (314) 863-9898




                                          CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was electronically delivered to:

                                         United States Attorney’s Office
                                              111 South 10th Street
                                           St. Louis, Missouri 63102

This 7th day of August, 2019

                                             /S/ Joseph M. Hogan 47008MO
